                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RONALD L. WILLIAMS,                           §
              Plaintiff,                      §
                                              §
v.                                            §      No. 3:18-cv-2824-N (BT)
                                              §
TIMBERLAWN HEALTH SERVICES,                   §
ET AL.,                                       §
            Defendants.                       §

                                      ORDER

       The United States Magistrate Judge made findings, conclusions and a

recommendation in this case. No objections were filed. The District Court

reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court ACCEPTS the Findings, Conclusions and

Recommendation of the United States Magistrate Judge. The plaintiff requests the

Court to transfer this action to state court so he can proceed there. The Court

denies the motion because Plaintiff does not need any permission from this Court

to file a new action in state court, and because this Court has no authority to

transfer a case to state court.

       Signed this 29th day of March, 2019.



                                  _________________________________
                                  DAVID C. GODBEY
                                  UNITED STATES DISTRICT JUDGE
 
